DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 16 October 2018. Claim(s) 1-19 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 16 October 2018 and 16 April 2019 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-6, 11, 13-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,580,217 to Richards et al. (hereinafter “RICHARDS”) in view of United States Patent Application Publication No. 2015/0050150 to Bottome et al. (hereinafter “BOTTOME”).

(A) Regarding Claim 1:
	RICHARDS teaches:
An annulus filler (Fig. 2, 16a and 16b, wherein column 3, lines 25-27 indicate that portion 16a can be separately fixed to the rotor like portion 16b) for mounting to a rotor disc (14) in a gas turbine engine, the annulus filler including:
a body portion (though not shown in the figures for a separately attached portion 16a, this would be the material that forms the connection between the top wall of 16a and a fastening flange, e.g. similar to 19 of portion 16b) having:
a top wall (i.e. the radially outermost section of portion 16a that extends to the upstream structure and the downstream portion 16b) arranged to bridge the gap between two adjacent blades (Fig. 3) extending from the rotor disc and to define an air flow surface for air passing between the blades; and 

a separately formed rear interface portion (16b), fixed to the body portion adjacent to a down-flow end of the top wall, wherein the rear interface portion forms a lip projecting below the top wall (i.e. the lip downstream of the flange 19 of portion 16b); and 
wherein the lip is configured to form an interface with a rear element (see Fig. 2 for a rear element that mates with the downstream lip but is not numbered), such that the top wall and rear element are flush to provide a smooth air flow surface.
However, the difference between RICHARDS and the claimed invention is that RICHARDS does not explicitly teach the rear element is of or coupled to the rotor disc.
	BOTTOME teaches:
An annulus filler (Fig. 2) with a rear interface portion (42) forming a lip configured to form an interface with a rear element (46) coupled to the rotor disc (paragraph 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the rear element of RICHARDS to the rotor disc, as taught by BOTTOME, in order to attach the rear element to a location downstream of the annulus filler (paragraph 0058) and thereby achieve the predictable result of a rear element that is retained in position during engine use.

	
	(B) Regarding Claim 2:

The lip (RICHARDS Fig. 2 and Fig. 3 at the downstream end of the portion 16b) includes a secondary surface extending in the same direction as the top wall of the body portion, and wherein the secondary surface extends underneath the rear element.
	
(C) Regarding Claim 4:
		RICHARDS as modified by BOTTOME further teaches:
The rear interface portion (RICHARDS Fig. 2, 16b) includes an abutment part (i.e. at the lip at the upstream most end of the portion 16b), arranged to abut an end of the top wall, such that the lip is wholly formed in the rear interface portion.

(D) Regarding Claim 5:
		RICHARDS as modified by BOTTOME further teaches:
The rear interface portion (RICHARDS Fig. 2, 16b) includes a bonding surface extending parallel or substantially parallel to the top wall, and arranged to overlap the top wall (i.e. the section that extends under the portion 16a).

(E) Regarding Claim 6:
		RICHARDS as modified by BOTTOME further teaches:
The bonding surface (RICHARDS Fig. 2, the section of portion 16b that extends under the portion 16a) overlaps the top wall on an underside of the top wall.

(F) Regarding Claim 11:
		RICHARDS as modified by BOTTOME further teaches:


(G) Regarding Claim 13:
		RICHARDS as modified by BOTTOME further teaches:
The rear interface portion (RICHARDS Fig. 2, 16b) is fixed to the body portion along a contact surface (i.e. at the upstream most end of the portion 16b) between the rear interface portion and the body portion.

(H) Regarding Claim 14:
		RICHARDS as modified by BOTTOME further teaches:
A gas turbine engine (Fig. 1) having a propulsion fan, one or more compressor stages and one or more turbine stages, wherein the propulsion fan includes a rotor disc, a plurality of blades arranged circumferentially around the rotor disc, and an annulus filler according to claim 1 provided between each of the blades (column 1, lines 7-10).

(I) Regarding Claim 15:
		RICHARDS as modified by BOTTOME further teaches:
A method of manufacturing an annulus filler (Fig. 2, 16a and 16b, wherein column 3, lines 25-27 indicate that portion 16a can be separately fixed to the rotor like portion 16b), the method including: 
forming a body portion (though not shown in the figures for a separately attached portion 16a, this would be the material that forms the connection between the top wall of 16a and a fastening flange, e.g. similar to 19 of portion 16b) having: 

forming a separate rear interface portion (16b); and 
fixing the rear interface portion to the body portion adjacent to a down-flow end of the top wall, wherein the rear interface portion forms a lip projecting downward from the top wall (i.e. the lip downstream of the flange 19 of portion 16b); and  -5-New U.S. Patent Application 
wherein the lip is configured to form an interface with a rear element (see Fig. 2 for a rear element that mates with the downstream lip but is not numbered), such that the top wall and rear element provide a smooth air flow surface.
However, the difference between RICHARDS and the claimed invention is that RICHARDS does not explicitly teach the rear element is of or coupled to the rotor disc.
	BOTTOME teaches:
An annulus filler (Fig. 2) with a rear interface portion (42) forming a lip configured to form an interface with a rear element (46) coupled to the rotor disc (paragraph 0058).


(J) Regarding Claim 19:
		RICHARDS as modified by BOTTOME further teaches:
Fixing the rear interface portion (RICHARDS Fig. 2, 16b) to the body portion comprises fixing the rear interface portion to the body portion along a contact surface (i.e. at the upstream most end of the portion 16b) between the rear interface portion and the body portion.




Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over RICHARDS in view of BOTTOME, as applied to claim 5 above, and further in view of United States Patent Application No. 2013/0266447 to Evans et al. (hereinafter “EVANS”).

(A) Regarding Claim 7:
	RICHARDS as modified by BOTTOME teaches:
The bonding surface overlaps the top wall (RICHARDS Fig. 2 and Fig. 3 shows the upstream most end of portion 16b overlaps the top wall), and wherein the top wall and bonding surface are arranged to provide a smooth air flow surface.

	EVANS teaches:
An annulus filler comprises more than one section, wherein a contact surface of one section (e.g. 43 with lid 45 of Figs. 3-5) overlaps with another section (e.g. 41 with outer wall 50) such that the contact surface either overlaps above a surface or below a surface of the adjacent section (see Figs. 3-5 at the co-operating feature).
Both RICHARDS and EVANS teach an annulus filler with a first portion having a contact surface that overlaps a surface of the adjacent portion. Accordingly, the prior art references teach a contact surface on an underside of the adjacent portion and a contact surface that overlaps above the adjacent portion are elements that are known in the art for providing engagement between separate portions of an annulus filler. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upstream end of the rear interface portion (16b) of RICHARDS by substituting the overlap under the top wall for overlap above the top wall because both forms of engagement were known equivalents for providing a seal between two portions of an annulus filler (EVANS paragraph 0066). The substitution would have resulted in the predictable result of two annulus filler portions co-operating to form a continuous airwash surface (EVANS paragraph 0066).



Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over RICHARDS in view of BOTTOME, as applied to claim 1 above, and further in view of United States Patent No. 9,017,031 to Bottome (hereinafter “BOTTOME’031”).

(A) Regarding Claim 10:
	RICHARDS as modified by BOTTOME teaches:
The body portion (though not shown in the figures for a separately attached portion 16a, this would be the material that forms the connection between the top wall of 16a and a fastening flange, e.g. similar to 19 of portion 16b; see column 3, lines 25-27) comprises, in one embodiment, a metal material while the rear interface portion (16b) comprises a composite and in other embodiments other material combinations can be employed (column 3, lines 31-37).
However, the difference(s) between modified RICHARDS and the claimed invention is that modified RICHARDS does not explicitly teach the body portion comprises a moulded composite.
	BOTTOME’031 teaches:
An annulus filler (Fig. 6), wherein the front portion (52d) is formed from a first composite material that creates a stiffness in the hoop and fore-aft directions that is approximately equal and a second portion (52e) formed from a second composite material that has a relatively low hoop stiffness and a relatively high fore-aft stiffness (BOTTOME’031 column 6, lines 8-12, 16-19, 22-24, and 26-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the annulus filler of RICHARDS by forming the front stiffness in the hoop and fore-aft directions that is approximately equal with a the rear portion that has a relatively low hoop stiffness and a relatively high fore-aft stiffness and thereby achieve the predictable result of a front region that is resistant to impact damage and a rear region that can deform readily under sideways loading form the adjacent blades but resist bending in the fore-aft under centrifugal loading (BOTTOME’031 column 6, lines 24-30).

	
	(B) Regarding Claim 12:
	RICHARDS as modified by BOTTOME teaches:
The body portion (though not shown in the figures for a separately attached portion 16a, this would be the material that forms the connection between the top wall of 16a and a fastening flange, e.g. similar to 19 of portion 16b; see column 3, lines 25-27) comprises, in one embodiment, a metal material while the rear interface portion (16b) comprises a composite and in other embodiments other material combinations can be employed (column 3, lines 31-37).
However, the difference(s) between modified RICHARDS and the claimed invention is that modified RICHARDS does not explicitly teach the rear interface portion has one or more of the properties listed in claim 12.
	BOTTOME’031 teaches:
An annulus filler (Fig. 6), wherein the front portion (52d) is formed from a first composite material that creates a stiffness in the hoop and fore-aft directions that is approximately equal and a second portion (52e) formed from a second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the annulus filler of RICHARDS by forming the front annulus filler portion (16a) from the first composite material, as taught by BOTTOME’031, and the rear annulus filler portion (16b) from a second composite material, as taught by BOTTOME’031, in order to have a front portion with stiffness in the hoop and fore-aft directions that is approximately equal with a the rear portion that has a relatively low hoop stiffness and a relatively high fore-aft stiffness and thereby achieve the predictable result of a front region that is resistant to impact damage and a rear region that can deform readily under sideways loading form the adjacent blades but resist bending in the fore-aft under centrifugal loading (BOTTOME’031 column 6, lines 24-30). 
Thus, due to the fact that the annulus filler is made of two sections of continuous fiber-reinforced composite material, the rear interface portion is formed of a material that is at least as resistant to friction wear as a material of the body portion and of a material that is compatible with a material of the body portion, in order to join the portions using non-mechanical fixing methods. 



Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over RICHARDS in view of BOTTOME, as applied to claim 15 above, and further in view of BOTTOME’031.

(A) Regarding Claim 16:
	RICHARDS as modified by BOTTOME teaches:
The body portion (though not shown in the figures for a separately attached portion 16a, this would be the material that forms the connection between the 
However, the difference(s) between modified RICHARDS and the claimed invention is that modified RICHARDS does not explicitly teach the rear interface portion has one or more of the properties listed in claim 12.
	BOTTOME’031 teaches:
An annulus filler (Fig. 6), wherein the front portion (52d) is formed from a first composite material that creates a stiffness in the hoop and fore-aft directions that is approximately equal and a second portion (52e) formed from a second composite material that has a relatively low hoop stiffness and a relatively high fore-aft stiffness (BOTTOME’031 column 6, lines 8-12, 16-19, 22-24, and 26-27), wherein forming the annulus filler comprises forming the body portion by a moulding process, using a rigid mandrel in a volume underneath the top wall (BOTTOME’031 column 6, lines 4-7: resin transfer moulding, “RTM”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the annulus filler of RICHARDS by forming the front annulus filler portion (16a) from the first composite material by resin transfer moulding, as taught by BOTTOME’031, and the rear annulus filler portion (16b) from a second composite material resin transfer moulding, as taught by BOTTOME’031, in order to have a front portion with stiffness in the hoop and fore-aft directions that is approximately equal with a the rear portion that has a relatively low hoop stiffness and a relatively high fore-aft stiffness and thereby achieve the predictable result of a front region that is resistant to impact damage and a rear region that can deform readily under sideways . 



Claim(s) 1, 8, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.  5,263,823 to Cabaret et al. (hereinafter “CABARET”) in view of United States Patent No. 5,277,548 to Klein et al. (hereinafter “KLEIN”).

(A) Regarding Claim 1:
	CABARET teaches:
An annulus filler for mounting to a rotor disc in a gas turbine engine, the annulus filler including:
a body portion (2, Fig. 4) having:
a top wall (i.e. the radially outermost portion) arranged to bridge the gap between two adjacent blades extending from the rotor disc (3) and to define an air flow surface for air passing between the blades; and 
one or more support components (note the flange with holes 14 of Fig. 1 or Fig. 2) extending from the top wall and configured to fix the annulus filler to the rotor disc; and a separately formed rear interface portion (13), fixed to the body portion adjacent to a down-flow end of the top wall, wherein the rear interface portion forms a lip (i.e. the flange with holes for fastener 16) projecting below the top wall.
However, the difference between CABARET and the claimed invention is that CABARET does not explicitly teach wherein the lip is configured to form an interface with a rear element 
	KLEIN teaches:
A rear interface portion (58, Fig. 2) with a secondary surface (78) that extends in the downstream direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear interface portion of CABARET by including a secondary surface extending downstream, as taught by KLEIN, in order to engage a stator structure axially downstream of the rotor assembly and thereby achieve the predictable result of sealing between the rotor blade assemblies and the downstream stator structure (KLEIN column 6, lines 33-35, 37-40, and 43-45).

	
	(B) Regarding Claim 8:
		CABARET as modified by KLEIN further teaches:
The rear interface portion comprises mounting portions (CABARET Fig. 3 shows holes for fasteners 16) arranged to secure the rear interface portion to the body portion.

(C) Regarding Claim 15:
	CABARET teaches:
			A method of manufacturing an annulus filler, the method including: 
forming a body portion (2, Fig. 4) having: 
a top wall (i.e. the radially outermost portion) arranged to bridge the gap between two adjacent blades extending from the rotor disc (3) and to define an air flow surface for air passing between the blades; and one or more 
forming a separate rear interface portion (13); and 
fixing the rear interface portion to the body portion adjacent to a down-flow end of the top wall, wherein the rear interface portion forms a lip (i.e. the flange with holes for fastener 16) projecting downward from the top wall-5-New U.S. Patent Application.
However, the difference between CABARET and the claimed invention is that CABARET does not explicitly teach wherein the lip is configured to form an interface with a rear element of or coupled to the rotor disc, such that the top wall and rear element are flush to provide a smooth air flow surface.
	KLEIN teaches:
A rear interface portion (58, Fig. 2) with a secondary surface (78) that extends in the downstream direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear interface portion of CABARET by including a secondary surface extending downstream, as taught by KLEIN, in order to engage a stator structure axially downstream of the rotor assembly and thereby achieve the predictable result of sealing between the rotor blade assemblies and the downstream stator structure (KLEIN column 6, lines 33-35, 37-40, and 43-45).
	
(D) Regarding Claim 18:
		CABARET as modified by KLEIN further teaches:
Forming the body portion includes: forming the body portion (CABARET Fig. 3, 2) with the top wall extending to the down-flow end of the annulus filler; and .
	

Allowable Subject Matter
Claim(s) is/are 3, 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745